Name: Council Regulation (EEC) No 1739/83 of 21 June 1983 introducing an exceptional Community measure to promote urban renewal in Northern Ireland (Belfast)
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 29 . 6 . 83 Official Journal of the European Communities No L 171 / 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 1739/83 of 21 June 1983 introducing an exceptional Community measure to promote urban renewal in Northern Ireland (Belfast) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 235 thereof, Having regard to the proposal from the Commis ­ sion ('), Having regard to the opinion of the European Parliament (1), Having regard to the opinion of the Economic and Social Committee (3), Whereas Northern Ireland is one of the peripheral regions of the Community experiencing particularly serious structural problems ; whereas it therefore benefits , at both national and Community levels , from priority treatment and from a number of specific measures in various fields ; Whereas the European Parliament, in its resolution of 19 June 1981 (4), has emphasized the steadily deterio ­ rating social and economic situation in this region and drawn particular attention , in the reports on which that resolution is based, to the poverty and low incomes, the housing and health conditions of the population, particularly in Belfast, the unemployment and underemployment, and the energy supply condi ­ tions in this region ; Whereas the United Kingdom Government has presented to the Commission details of a series of related investment projects which are important for the development and urban renewal of the Belfast area ; Whereas other infrastructure investment projects are also necessary for urban renewal ; whereas the volume of national expenditure allocated each year to infra ­ structure contributing to urban renewal in Northern Ireland is not sufficient for investment projects to be completed at a rate commensurate with the needs either of the region or of Belfast ; Whereas the budget authority has entered, in item 5411 of the general budget, appropriations for 'Community measures in the framework of integrated operations' ; Whereas an exceptional Community measure to promote urban renewal in the Belfast area, in addition to the possibilities currently afforded by the existing financial instruments, would make a contribution, together with all the specific measures undertaken in Northern Ireland, to the efforts needed to bring about a steady improvement in the situation in that region, provided that all the investment projects are carried out with due dispatch , HAS ADOPTED THIS REGULATION : Article 1 An exceptional Community measure to promote urban renewal in Northern Ireland, hereinafter referred to as ' the measure', is hereby introduced for the Belfast area. Article 2 The measure shall consist of the joint financing, by the Community and the public authorities in Northern Ireland, of infrastructure investment projects contributing to urban renewal in the Belfast area. Article 3 The infrastructure projects which the Community may help to finance shall be chosen from a list to be submitted each year by the United Kingdom, accom ­ panied by all the information necessary for the assess ­ ment of each project, such as its nature, characteristics and location, the authority responsible, the total cost, the financing arrangements, the schedule of work and expenditure and any other relevant details . (  ) OJ No C 138 , 26 . 5 . 1983 , p. 3 . (2) Opinion delivered on 10 June 1983 (not yet published in the Official Journal). (3) Opinion delivered on 1 June 1983 (not yet published in the Official Journal). (4) OJ No C 172, 13 . 7 . 1981 , p . 122. No L 171 /2 Official Journal of the European Communities 29 . 6 . 83 The Commission may request any additional informa ­ tion concerning any of the projects on the list. shall be used within the limits of the budget resources earmarked for the measure under the budgetary pro ­ cedure and available for the period 1983 to 1985 . The amount of Community aid may not exceed 70 % of the cost of the investment. This limit shall also apply where different Community aids are combined . Article 7 The annual list of projects and the draft Commission decisions concerning the granting of Community aid shall be forwarded to an ad hoc Committee operating under the rules laid down in Articles 15 and 16 of Regulation (EEC) No 724/75. Decisions shall be taken by the Commission in accordance with the procedure laid down for the granting of aid from the European Regional Development Fund . Article 4 In order to qualify for a Community contribution under this Regulation, infrastructure projects must satisfy the following conditions :  they must not have been completed at the time the list referred to in Article 3 is submitted,  they must involve capital expenditure borne by the public authorities,  they must contribute to urban renewal in the Belfast area, to the raising of the living standards of the population and to the improvement of the environment,  they must come within the following categories : 1 . lesiure, recreation and community facilities ; 2 . social welfare and health facilities ; 3 . tourist amenities ; 4 . land reclamation ; 5 . industrial zones ; 6 . harbour facilities ; 7 . public utility infrastructures ; 8 . transportation networks ; 9 . urban drainage ; 10 . environmental improvements,  they must be consistent with the regional develop ­ ment programme for Northern Ireland which the United Kingdom is required to communicate to the Commission under Article 6 of Council Regu ­ lation (EEC) No 724/75 of 18 March 1975 estab ­ lishing a European Regional Development Fund ('). Article 8 At the request of the United Kingdom, advances not exceeding 80 % of the amount of the Community aid granted for each project may be paid . The balance for each project shall be paid after its completion, on receipt of a statement from the United Kingdom Government certifying that the project in question has been completed and that all the payments relating to it have been made . The United Kingdom shall refund to the Commission any amounts which have not been used pursuant to this Regulation or pursuant to the decisions to grant aid and which have not been used for other projects on the list referred to in Article 3 . Article 5 The United Kingdom Government shall also provide the Commission with all the information it needs to satisfy itself that the Community aid is additional to the total volume of national expenditure allocated to the investment projects necessary for urban renewal, including the infrastructure projects benefiting from the said aid . The granting of the Community aid shall be subject to a finding that it is indeed additional thereto . Article 9 In December of each year, beginning in December 1983 , the United Kingdom shall forward to the Commission, together with the list of projects for the following year, a report on the projects in progress which have received aid from the Community. This report shall be forwarded to the Council and the Euro ­ pean Parliament at the same time as a report from the Commission on the application of this Regulation . Article 6 The amount estimated necessary to carry out the measure shall be 100 million ECU for three years . It Article 10 The United Kingdom shall provide the Commission with all the information necessary for the proper implementation of the measure . It shall take all the measures required to facilitate any checks which the(') OJ No L 73 , 21 . 3 . 1975, p. 1 . 29 . 6 . 83 Official Journal of the European Communities No L 171 /3 Commission considers should be made, in particular those involving the authorities and bodies responsible for carrying out the infrastructure projects, including on-the-spot checks . Article 11 In agreement with the Commission, the United Kingdom shall take all the measures necessary to provide information on and to publicize the measure . Article 12 This Regulation shall apply for a period of three years starting from the date on which the measure commences . Article 13 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 21 June 1983 . For the Council The President H.-W. LAUTENSCHLAGER